United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3669
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

      Mantrel Deshun Young, originally named as Montrell Deshun Young

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: October 5, 2017
                             Filed: November 3, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      In this direct criminal appeal, Mantrel Young challenges the 120 month
sentence the district court1 imposed following his conviction for conspiracy to


      1
       The Honorable J. Leon Holmes, United States District Judge for the
Eastern District of Arkansas.
possess and distribute cocaine under 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 846.
In particular, Young argues his 2004 conviction for using a communication device
to facilitate a drug transaction under 21 U.S.C. § 843(b) does not qualify as a
"controlled substance offense" for purposes of the career offender enhancement,
see U.S.S.G. § 4B1.2(b).

       Not all § 843(b) offenses qualify as "controlled substance offenses," see
United States v. Henao-Melo, 591 F.3d 798, 805 (5th Cir. 2009). A § 843(b)
offense is a "controlled substance offense" "if the offense of conviction
established that the underlying offense (the offense committed, caused, or
facilitated) was a controlled substance offense," U.S.S.G. § 4B1.2 cmt. n.1 (2016)
(quotation omitted). We conclude that it was not plain error when the district
court determined that Young's 2004 conviction did so qualify, particularly because
Young's attorney only generally objected to that determination and conceded that
his offense did qualify under current case law. See U.S. v. Grimes, 702 F.3d 460,
469-70 (applying plain error review); Henao-Melo, 591 F.3d at 800-01 (reviewing
for plain error because defendant did not specifically argue at sentencing that
government failed to produce sufficient evidence that prior § 843(b) conviction
constituted drug trafficking offense).

      Accordingly, we affirm.
                     ______________________________